Citation Nr: 0420270	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  95-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
hepatitis.

2.  Entitlement to a higher initial evaluation for service-
connected post-traumatic stress disorder (PTSD) for the 
period of February 2, 1994, to January 25, 1995, currently 
rated as 30 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from multiple rating decisions of 
several Regional Offices (ROs) of the Department of Veterans 
Affairs (VA).  (This appeal began under the jurisdiction of 
the RO in Lincoln, Nebraska.  The matter was transferred back 
and forth between that RO and the RO in Des Moines, Iowa; 
later, the case was transferred to the RO in Wichita, 
Kansas.)   

In February 1994, the veteran filed the pending claim for 
entitlement to service connection for hepatitis, which the 
ROs have determined does not warrant service connection.

Also in February 1994, the veteran claimed entitlement to 
service connection for PTSD, which was granted in a December 
1994 rating decision and assigned a 10 percent evaluation 
effective from February 2, 1994.  The veteran appealed the 
decision, requesting a higher initial evaluation.  In January 
1995 and June 1995, the veteran was service-connected for 
alcohol dependency and substance abuse, respectively, as 
secondary to his service-connected PTSD; the effects of these 
disabilities were then considered in conjunction with his 
assigned rating.  In an August 1995 rating action, the 
veteran's evaluation was increased to 30 percent, effective 
from the date of his claim.  Then, for several periods, the 
veteran was hospitalized, and subsequently assigned temporary 
total (100 percent) evaluations under the provisions of 38 
C.F.R. § 4.29 ("paragraph 29") (2003), because of 
hospitalization for more than 21 days for treatment of his 
PTSD.  (In between these periods, his evaluation reverted to 
30 percent.)  In an April 1998 rating action, however, it was 
determined that the most appropriate course of action was to 
assign a 100 percent evaluation, based upon evidence of 
unemployability as the result of PTSD, effective for the 
period of claim beginning on January 25, 1995.  
Accordingly, what now remains for appellate review is only 
the consideration of whether the veteran should be afforded 
an initial evaluation in excess of 30 percent for PTSD from 
the date of his claim on February 2, 1994, to the current 
date of assignment of a 100 percent evaluation on January 25, 
1995.  

The Board further notes that in the record below, this issue 
was last phrased in terms of whether the veteran is entitled 
to an earlier effective date for the assignment of a 100 
percent evaluation for his PTSD.  Because this is not truly 
an effective date case, see 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003), but rather a claim for an increased 
evaluation for a particular time period of this appeal, the 
Board has recharacterized the matter as listed on the title 
page of this decision. 

In May 1999 and March 2003, the Board remanded both of the 
aforementioned claims for additional development.  The Board 
is satisfied that all requested and necessary development 
actions are complete for these claims, such that it may now 
proceed with a decision on these matters.

Finally, the Board recognizes that in February 1995, the 
veteran filed an informal claim for TDIU, followed by his 
formal application in March 1995.  After an August 1995 
rating action denied the claim, the veteran began an appeal 
through the submission of a September 1995 notice of 
disagreement.  After the issuance of a March 1997 statement 
of the case, the veteran perfected his appeal via the filing 
of a substantive appeal form later that month.  Accordingly, 
this issue is also now before the Board for appellate review.  
See 38 C.F.R. §§ 19.35, 20.200 (2003).


FINDINGS OF FACT

1.  Current hepatitis residuals are related to the veteran's 
active service.

2.  For the period of February 2, 1994, to January 25, 1995, 
the veteran's ability to establish and maintain effective or 
favorable relationships with people was at least severely 
impaired, and his psychoneurotic symptoms were severe and 
persistent, rendering him at least severely impaired in the 
ability to obtain or retain employment.

3.  The veteran's only service-connected disability is PTSD.

4.  The claim for a total rating based on individual 
unemployability is moot.


CONCLUSIONS OF LAW

1.  The residuals of hepatitis were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

2.  The criteria for an initial schedular evaluation of 100 
percent for service-connected PTSD, for the period of 
February 2, 1994, to January 25, 1995, have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2003); 38 C.F.R. §§ 4.16(c); 4.132, 
Diagnostic Code 9411 (1996); VAOPGCPREC 3-00.

3.  There is no legal entitlement to a total evaluation based 
on unemployability due to service-connected disability 
(TDIU).  38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. 
§§ 3.340(a), 4.16(a) (2003); VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that the claimant offer 
any pertinent evidence he has to support the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).  

The Board's decisions herein regarding the veteran's claim 
for service connection for hepatitis residuals, as well as 
his claim for an initial evaluation in excess of 30 percent 
for PTSD from February 2, 1994, to January 25, 1995, 
constitute complete grants of the benefits sought on appeal.  
As such, no further action is required to comply with the 
VCAA and its implementing regulations for these two claims.

As for the veteran's remaining claim for entitlement to TDIU, 
as addressed in more detail below, applicable law is 
dispositive of this claim, and as such, the veteran is not 
entitled to this benefit under the law.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases in which the law is dispositive of an issue, the 
claim should be denied due to a lack of entitlement to the 
benefit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Further, the Court has also held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002).

Accordingly, in this instance, the Board finds that any and 
all applicable duties under the VCAA have been satisfied for 
these three issues, such that the Board may now review this 
appeal.

Service Connection for Hepatitis

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence available for review for this claim includes the 
veteran's service medical records, VA treatment and 
examination reports dated from approximately January 1979 to 
August 2003, and statements and written argument provided by 
the veteran and his previous representatives.

The record confirms that the veteran is a Vietnam War era 
veteran who is service-connected for PTSD, with alcohol and 
polysubstance dependence secondary to this disability.  His 
service medical records from November 1969 to July 1972 do 
not  reveal findings of diagnosed hepatitis.  

In January 1979, the veteran was admitted for approximately a 
week of treatment at a VA hospital.  His discharge diagnosis 
was infectious hepatitis, probably type A.

In April 1993, the veteran reported to a VA Medical Center 
(VAMC), noting that while attempting to donate blood two 
weeks prior, he was rejected and notified that he had 
hepatitis C.  Clinical testing revealed that he carried the 
hepatitis C antibody.  At an April 1994 VA examination, the 
veteran's blood was again found to carry the hepatitis C 
antibody.  March 1997 VA testing also revealed this finding. 

There are additional comments in various VA treatment and 
examination reports that suggest the veteran also had 
hepatitis B previously, but these notations do not appear to 
be correlated to clinical findings (i.e., such as bloodwork) 
of record. 

In June 2003, the veteran underwent a VA examination for 
hepatitis.  In the written report, the examiner indicated 
that he had reviewed the claims file.  The veteran stated 
that sometime around 1970, while stationed in Vietnam, he and 
several other soldiers developed jaundice and were given 
gamma globulin injections.  The veteran noted that he was 
sick for some time after that, but that he improved within a 
couple of weeks.  The veteran then reported having problems 
again with hepatitis in approximately 1979 and again around 
1991.  The examiner observed that the veteran had also had 
problems with alcohol and drug abuse relating back to 
service.  The examiner indicated that as to the current state 
of the veteran's liver: 
- there was no vomiting, hematemesis, or melena; 
- there were no episodes of colic, abdominal pain, 
fever, distention, or nausea, or of any symptoms 
suggestive of increased portal pressure or ascites (and 
he had not received treatment for this); 
- there was no evidence of ascites or splenomegaly on 
clinical evaluation, but that this was difficult to 
ascertain because of obesity;
- there was no peripheral edema on examination;
- that he had not undergone biliary tract surgery;
- that he was not on medication for his present liver 
disease process; and 
- that he had constant marked fatigue and weakness.  

The June 2003 examiner also observed that the veteran's risk 
factors for chronic liver disease included previous hepatitis 
in Vietnam with gamma globulin injection, alcohol use, and 
use of injectable controlled substance.  He opined that the 
current symptoms of liver disease were relatively minor.  He 
noted that clinical testing of record revealed a positive 
finding of the hepatitis C antibody, but also normal 
(negative) liver function tests.  The examiner diagnosed 
recurrent episodes of hepatitis, presently inactive, and 
opined that the symptoms and manifestations of hepatitis were 
mild at that time.  The examiner concluded that, although 
difficult to connect definitively by the record, was as 
likely as not that the hepatitis as noted is related to the 
hepatitis described by the veteran in service in 1970.

The June 2003 examiner ordered follow-up blood tests for the 
veteran, but the veteran did not report for these tests.  In 
an August 2003 addendum opinion, the examiner stated that in 
the absence of confirmatory tests, hepatitis C cannot be 
confirmed.  He noted that with a positive antibody, however, 
it is more than 50 percent likely that the veteran was 
exposed to hepatitis C in the past, but it was speculative as 
to when he might have been exposed.  He commented that tests 
performed some 30 years after service may not help to clarify 
whether or not the veteran's claim (of having hepatitis in 
service) is valid, and therefore he should be given the 
benefit of any doubt.  The examiner then stated that he felt 
it suspicious that the veteran did not show for the blood 
tests that may have aided his claim, and modified his opinion 
to conclude that it is more likely than not that the 
veteran's inactive hepatitis is related to his previously 
established substance abuse.     

The Board finds that, via the application of the benefit of 
the doubt doctrine, the veteran's claim must prevail.  The 
June 2003 examiner reviewed the record and examined the 
veteran, and at first linked current mild or inactive 
hepatitis to the veteran's service, and then to his substance 
abuse because of his failure to report for further clinical 
testing.  The Board observes that these findings only place 
the evidence in equipoise as to the etiology of the veteran's 
current hepatitis, and as such, this claim should be granted.  
(The Board further notes that as the veteran is already 
service-connected for substance abuse as secondary to his 
PTSD, then based upon the August 2003 VA opinion, service 
connection for hepatitis as secondary to PTSD with substance 
abuse would also be warranted under this alternate theory of 
entitlement.  See 38 C.F.R. § 3.310(a) (2003); Wallin v. 
West, 11 Vet. App. 509, 512 (1998).)  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Higher Initial Evaluation for PTSD from February 2, 1994, to 
January 25, 1995

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The severity of a service-connected disability is ascertained 
for VA rating purposes by application of the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), at 38 C.F.R. Part 4 (2003).  The diagnostic 
criteria pertinent to rating mental disorders were amended 
effective November 7, 1996; that is, during the pendency of 
this appeal.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  
  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  For the period of the 
claim prior to November 7, 1996, however, VA cannot apply the 
revised regulations.  See also VAOPGCPREC 3-00 (Apr. 10, 
2000).  Accordingly, as this matter only pertains to a period 
of the claim prior to the change in the regulations for 
rating mental disorders (from February 2, 1994, to January 
25, 1995), only the former criteria will be addressed and 
utilized herein.  Id.

Under the former version of Diagnostic Code 9411 for rating 
PTSD, in effect prior to November 7, 1996, a 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  A 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation required severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment.  A 100 percent evaluation could 
be assigned under the above rating criteria as long as the 
veteran met at least one of three listed criteria: total 
isolation; gross repudiation of reality; or unemployability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 
4.21 (1996).

The term "definite," as listed in the former criteria for a 
30 percent evaluation, has been defined as "distinct, 
unambiguous, and moderately large in degree," and a 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 Vet. App. 
301 (1993).  The Board is bound by this interpretation of the 
term.  38 U.S.C.A. § 7104(c) (West 2002).  

VA General Counsel has further held that the term 
"considerable," as listed in the criteria for a 50 percent 
evaluation, is to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93.  The Board is also bound by this 
interpretation of the term.  38 U.S.C.A. § 7104(c).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The Board further notes that previously, when the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  38 C.F.R. § 4.16 (c) was deleted from the Rating 
Schedule effective November 7, 1996, in conjunction with the 
amendments to the criteria for rating mental disorders.  

With respect to the claim for a rating in excess of 30 
percent for PTSD from February 2, 1994, to January 25, 1995, 
the pertinent evidence for review includes a July 1988 VA 
hospitalization summary, reports from April 1994 and August 
1994 VA examinations, a February 1995 VA hospitalization 
report, and an April 1995 VA examination report.  The record 
also includes statements and argument from the veteran and 
his former representatives.  

In July 1988, the veteran was hospitalized in a VA faculty, 
mainly for participation in a substance abuse treatment 
program.  The discharge summary report, however, included 
notation that the veteran had not worked steadily for many 
years (at first taking a job for a few months, then quitting 
after feeling uncomfortably close to his co-workers), and 
that he was married with children, then separated from his 
wife, and had been homeless until about a month prior to this 
hospitalization.  (The record also indicated that the veteran 
had returned to his wife, but that things were not going 
well, and that he currently had a girlfriend.)  One of the 
diagnoses in this hospital summary, however, was PTSD, and 
the veteran, although observed to have an adequate and 
appropriate affect and to be possessive of logical and 
coherent thinking, was also noted to be moderately anxious 
and depressed at the time of this hospitalization.    

At the April 1994 VA examination conducted in connection with 
his claim for service connection for PTSD, the veteran 
reported that he was divorced in 1989, and that he still had 
the aforementioned girlfriend.  The examiner observed that 
the veteran had had ongoing problems with drugs and alcohol 
since service, including a need for hospitalizations, and 
also recorded a fairly sporadic work history.  On clinical 
evaluation, the examiner described the veteran as agitated.  
His mood was characterized by depression, with feelings of 
helplessness, hopelessness, worthlessness.  He reported 
crying spells, feelings of guilt, and problems sleeping.  He 
also noted decreased interest, and suicidal ideation (plans 
to shoot himself).  The examiner reported that the veteran 
had marked feelings of paranoia.  His affect was flat, toward 
labile, but appropriate under the situation.  The veteran did 
not experience bad dreams, flashbacks, perceptual 
disturbances, hallucinations or illusions.  His thought 
process appeared appropriate, and memory functions were 
intact.  The examiner noted that the veteran definitely felt 
detached and estranged from others, and had a sense of a 
foreshortened future.  The examiner diagnosed  PTSD, 
described as extremely mild.  The examiner also assigned a 
Global Assessment of Functioning Scale score (GAF score) of 
45 currently, and 55 for the past year.  The examiner also 
reported that the veteran had an occupational and social 
decrease in functioning.  

At an August 1994 VA examination, the veteran reported that 
he had been divorced since 1991, and that he was still with 
his girlfriend.  He noted that he occasionally got to see his 
children.  He was working by doing some telephone 
solicitation for a veterans' support group.  (After this 
examination, the veteran reported to VA that his work with 
the veterans' support organization was a part-time position 
of short duration.)  He again noted continuing problems with 
drugs and alcohol, and reported that when he abstained from 
using them, his PTSD symptoms became worse.   He stated that 
he had been prescribed antidepressant medications in the 
past, but that he was not currently using medication because 
of side effects.   The veteran noted current symptoms 
including sleep impairment, constant fatigue, periods of 
depression, decreased energy and sex drive, very little 
interest in outside activities, and a tendency not to 
associate with anyone besides his girlfriend and his 
children.  On clinical evaluation, the veteran appeared older 
than his stated age and extremely anxious, and wore 
sunglasses throughout the interview, making it very difficult 
for the examiner to establish eye contact.  His mood was one 
of some tension, but otherwise euthymic.  He did not appear 
overtly depressed.  He denied symptoms such as 
hallucinations, illusions, feelings of depersonalization, or 
suicidal ideation.  Thinking was logical and coherent, and 
concentration and memory were intact.  The examiner reported 
that the veteran did experience symptoms of hyperarousal as 
indicated by his sleep disturbances, and that he also 
experienced hypervigilance and an exaggerated startle 
response.  In summarizing all of his findings, the examiner 
concluded that the veteran had experienced events outside the 
range of normal human experience, and that he suffers 
persistent, recurrent, intrusive, and distressing 
recollections of these events.  The examiner further opined 
that this was a factor in the development of the veteran's 
drug and alcohol problems.  The examiner also commented that 
the veteran had a markedly diminished interest in significant 
activities, a feeling of detachment and estrangement from 
others, and a restricted range of affect, in that he has 
marked difficulty in expressing feelings.      

The veteran's VA records indicate that by the end of January 
1995, he was hospitalized for treatment of his PTSD and 
substance abuse problems.  At an April 1995 VA examination, 
the veteran was noted to have tried over 50 jobs since 
service, but that he had been unable to hold any of them for 
any great length of time.  Symptoms similar to those at the 
April 1994 and August 1994 VA examinations were again 
documented.  The VA examiner assigned a GAF score of 40 to 50 
currently, and for the past year.

As noted above, the medical evidence also shows that around 
the time frame at issue, the veteran was assigned GAF scores 
in the range of 40 to 55, based upon his impairment from 
PTSD.  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).   A score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., a depressed man 
avoids friends, neglects family, and is unable to work).  A 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  

The Board finds that for the time frame of February 2, 1994, 
to January 25, 1995, the evidence shows that the veteran, at 
the least, had substantial problems handling relationships 
with others, preferring to be on his own, or only with his 
girlfriend or children (previously established 
relationships).  Moreover, the record is fairly consistent in 
showing that the veteran has had a consistent problem 
maintaining employment due to his PTSD symptoms since 
service, although he has worked periodically.  His GAF scores 
also most commonly point to serious occupational and social 
impairment.  Furthermore, both the April 1994 and August 1994 
VA examiners described marked impairment with respect to 
several aspects of his PTSD symptomatology, and both noted 
decreased occupational and social functioning from the norm.  
Finally, the veteran himself has repeatedly stated that there 
was little, if any, difference between his symptoms during 
the 11-month time frame still at issue and the time 
thereafter, for which he is already assigned a 100 percent 
evaluation.  The Board also finds the veteran competent to 
make such a statement, and considers this statement to be 
credible evidence for consideration with respect to this 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, in light of all of the above, and affording the 
veteran the benefit of the doubt to which he is entitled, the 
Board holds that a 70 percent evaluation under the former 
criteria for rating mental disorders such as PTSD is the most 
appropriate for assignment for the period of February 2, 
1994, to January 25, 1995.  The relevant evidence for this 
period, including medical evaluation reports and credible 
statements from the veteran, reflects symptomatology 
representing severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, with the psychoneurotic symptoms of such severity and 
persistence so as to cause severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(2003); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Moreover, because PTSD is the veteran's only service-
connected disability, he is entitled to an increase of this 
70 percent evaluation to a schedular 100 percent rating for 
this time frame, because of its effect on his employability.  
38 C.F.R. § 4.16(c) (1996).          

Again, where the evidence does not preponderate against such 
a finding, and in recognition of the aforementioned guiding 
principles and with the application of the benefit of the 
doubt doctrine, the Board holds that the veteran's claim 
should prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Individual Unemployability

In February 1995, after the effective date of the veteran's 
award of service connection for PTSD, the veteran first 
raised his claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  As noted earlier in 
this decision, VA has now awarded a 100 percent schedular 
evaluation for PTSD for the entirety of the claim period, 
back to February 1994, based in large part upon evidence of 
its effect upon his ability to work.  

VA's Office of General Counsel has addressed the question of 
the consideration of a claim for TDIU where a total schedular 
rating is already in effect.  See VAOPGCPREC 6-99.  This 
opinion states that individual unemployability ratings were 
established by regulation in order to assist veterans who do 
not otherwise qualify for compensation at the rate provided 
in 38 U.S.C.A. § 1114(j) for total disability.  According to 
38 C.F.R. § 3.340(a)(2), total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability where the requirements of 
38 C.F.R. § 4.16 are present.  Id.

A TDIU claim for a particular service-connected disability 
may not be considered, however, where a schedular 100 percent 
rating is already in effect.  Under the provisions of 38 
C.F.R. § 4.16(a), a total compensation rating based on 
individual unemployability may only be assigned where the 
veteran is not in receipt of a total schedular rating.  If a 
veteran is found to be totally disabled from a service-
connected disability under the applicable rating schedule, 
then the issue of entitlement to a total disability rating 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
becomes moot.  VAOPGCPREC 6-99.

The Court has held that, in cases in which the law is 
dispositive of an issue, the claim should be denied due to a 
lack of entitlement to the benefit under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
in view of the fact that a 100 percent schedular rating is 
now being awarded for the veteran's service-connected 
psychiatric disability from the date of the claim, the Board 
finds that the  TDIU claim is moot, and therefore must be 
dismissed. 


ORDER

Entitlement to service connection for the residuals of 
hepatitis is granted.

Entitlement to a higher initial evaluation of 100 percent for 
service-connected PTSD for the period of February 2, 1994, to 
January 25, 1995, is granted.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) is dismissed.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



